Citation Nr: 0424785	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  96-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an increased rating for service-connected 
bilateral heel spurs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran has active military service from November 1975 to 
December 1976, and from July 1985 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for a nervous condition, and denied a 
claim of entitlement to an increased (compensable) rating for 
service-connected bilateral heel spurs.  The Board has 
determined that the issues are more accurately characterized 
as stated on the cover page of this decision.  

The appeal originally included a claim for service connection 
for numbness of both hands and wrists.  A rating decision in 
August 2003, however, granted service connection for carpal 
tunnel syndrome of the right and left upper extremities, 
claimed as bilateral numbness of the hands and wrists.  As 
service connection has been granted for the claimed 
disability, that issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the claim for an acquired psychiatric 
disorder, the veteran's service medical records show that in 
1992, he received inpatient care for diagnosed alcohol abuse, 
and that he took Antabuse thereafter.  There is no record of 
a diagnosed acquired psychiatric disorder other than alcohol 
abuse.  The veteran's separation examination report from his 
second period of active duty, dated in February 1993, shows 
that his psychiatric condition was clinically evaluated as 
normal.  The post-service medical evidence shows that the 
veteran began receiving treatment for psychiatric symptoms in 
August 1994, and that his diagnoses have included 
dysthymia/depression, bipolar disorder, and dependent 
personality disorder.  


A February 1996 letter from the Clayton Center, signed by a 
psychologist and an intern, states that the veteran has been 
in psychotherapy since August 1994, and that his diagnosis is 
bipolar disorder.  The letter further states, "Bipolar I 
Disorder is a condition that may be present for many years.  
[The veteran] has reported symptoms of manic depression for 
at least 20 years.  The symptoms may be aggravated by 
stressful situations and conditions."

In summary, the veteran was treated for alcohol abuse during 
service, with no other diagnosed psychiatric disorder.  He is 
not shown to have received treatment for psychiatric symptoms 
after service until August 1994 -- approximately one year and 
four months after separation from service.  In addition, 
although the claims file contains an etiological opinion from 
Clayton Center, this opinion appears to be "by history" 
only, and is not shown to have been based on a review of the 
claims file.  In addition, the Board is not constrained from 
noting that the veteran has reported that he is employed at 
Clayton Center.  See March 2001 VA hospital report.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991).  In this case, the veteran has not been 
afforded a VA psychiatric examination, nor has a VA 
etiological opinion been obtained.  On remand, the veteran 
should be afforded a VA examination to determine whether he 
currently has acquired psychiatric disorder that was incurred 
or aggravated during his service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

With regard to the claim for an increased rating for a 
bilateral heel condition, the Board notes that a May 1995 
rating decision granted service connection for bilateral heel 
spurs and assigned a 0 percent evaluation under DC 5015.  See 
also September 1995 rating decision (rating the veteran's 
bilateral heel spurs under DC 5015).  In January 1997, it 
appears that the Hearing Officer determined that a 1992 
(inservice) bone scan report showed that the veteran had a 
"documented disability of a bony nature."  But see May 2003 
QTC examination report (showing that an X-ray report for the 
left ankle contains an impression of no osseous injury).  It 
further appears that the Hearing Officer sua sponte granted 
service connection for degenerative changes of the feet and 
ankles.  The Hearing Officer combined the evaluation of the 
bilateral foot and ankle disorder with the veteran's 
evaluations for service-connected arthritis of the 
lumbosacral spine (then evaluated as 10 percent disabling 
using DC 5293), and chondromalacia of the right knee (then 
evaluated as 0 percent disabling using DC 5257).  Citing DC 
5003, Note 1, the Hearing Officer assigned a rating of 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 
5010-5003, based on the presence of "incapacitating 
exacerbations", for "degenerative changes in lumbosacral 
spine, ankles and feet, chondromalacia left knee".  

However, as noted in the August 2003 Supplemental Statement 
of the Case, under DC 5003, Note 2, the 20 percent and 10 
percent ratings based on X-ray findings will not be utilized 
in rating conditions listed under diagnostic codes 5013 to 
5024, inclusive.  In this case, the veteran's bilateral heel 
spurs were rated under DC 5015.  Under the circumstances, an 
adjudication of this claim poses a risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Therefore, the Board has determined that a remand is 
required for the RO to reexamine the veteran's claim and 
readjudicate it with consideration of DC 5003, Note 2.  

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  The veteran should be contacted and 
requested to identify the dates, and 
place of treatment, where he has received 
treatment for heel, or psychiatric, 
symptoms, after May 2003 (i.e., after the 
most recent reports of record).  The RO 
should obtain any pertinent treatment 
records that are identified and are not 
currently associated with the claims 
file.

2.  The RO should schedule the appellant 
for a VA psychiatric examination to 
determine his current psychiatric 
disorder and whether it was incurred or 
aggravated during his service.  For each 
psychiatric diagnosis, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the diagnosed acquired psychiatric 
disorder was incurred or aggravated 
during the veteran's service.  If the 
examiner cannot express such an opinion, 
the examiner should explain the reasons 
therefor.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims.  As discussed above, in 
reviewing the claim for an increased 
rating for bilateral heel spurs, the RO 
should specifically consider the 
application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 2 to the 
rating assigned in the January 1997 
Hearing Officer's decision.  If either of 
the decisions remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




